                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

PRIMEONE INSURANCE CO.,

      Plaintiff,                                       Case No. 18-cv-13768
                                                       Hon. Matthew F. Leitman
v.

STOP N SHOP PETRO MART, INC.,

     Defendant.
____________________________________________________________________/

       ORDER (1) DENYING WITHOUT PREJUDICE DEFENDANT’S
       MOTION TO DISMISS (ECF No. 13) AND (2) STAYING ACTION

      In May 2018, Rami Ali Jaber, an employee of Defendant Stop N Shop Petro

Mart, Inc., shot and killed a man named Derek Roberts on Stop N Shop’s premises.

Roberts’ family subsequently filed a wrongful-death civil suit against Stop N Shop in

state court (the “Roberts State Court Action”). Plaintiff PrimeOne Insurance Company

is Stop N Shop’s insurer, and PrimeOne has been providing a defense to Stop N Shop

in the Roberts State Court Action.

      In this federal action, PrimeOne seeks a declaration that it has no duty to defend

Stop N Shop against, and/or indemnify Stop N Shop from, losses in the Roberts State

Court Action. (See Compl., ECF No. 1.)         Stop N Shop filed a motion to dismiss

PrimeOne’s Complaint on April 24, 2019. (See Mot., ECF No. 13.) Stop N Shop

argues, among other things, that this Court should exercise its discretion not to exercise

jurisdiction over this declaratory judgment action.
       As explained more fully below, there is an appeal currently pending in state court

that relates to some of the same key issues in the Roberts State Court Action and in this

action, and the resolution of that appeal may have a significant impact on this Court’s

analysis of whether to exercise jurisdiction over this coverage dispute. The Court

therefore DENIES Stop N Shop’s motion WITHOUT PREJUDICE and STAYS this

action pending further developments in state court. Stop N Shop may re-file its motion

once the state court decides the pending appeal. At that time, the Court will be best

positioned to assess whether it is proper to exercise jurisdiction over this action.

                                             I

                                            A

       PrimeOne is a provider of commercial insurance policies. (See Compl. at ¶6,

ECF No. 1, PageID.3.) In 2017, PrimeOne issued an insurance policy (the “Policy”) to

Stop N Shop, a gas station and convenience store in Detroit, Michigan. (See id.) The

Policy provides coverage for, among other things, “sums that [Stop N Shop] becomes

legally obligated to pay as damages because of ‘bodily injury’ or ‘property damage’ to

which this insurance applies.” (Policy, ECF No. 1-2, PageID.87.)

       The Policy excludes from coverage, among other things, bodily injuries that

occur due to the intentional conduct of Stop N Shop or its employees (the “Intentional

Injury Exclusion”). The Intentional Injury Exclusion provides that “[t]his insurance

does not apply to ‘[b]odily injury’ … expected or intended from the standpoint of the

insured.” (Id., PageID.88.) But the Policy contains an exception to the Intentional
Injury Exclusion. That exception provides that “[t]his exclusion does not apply to

‘bodily injury’ resulting from the use of reasonable force to protect persons or property”

(the “Self-Defense Exception”) (Id.) Thus, under the Self Defense Exception, Stop N

Shop is entitled to coverage if one of its employees causes an intentional bodily injury

while acting in self-defense.

                                            2

      In May 2018, Jaber shot and killed Roberts inside Stop N Shop’s convenience

store. (See Compl. at ¶7, PageID.3.) Jaber was subsequently charged with first-degree

murder in the Wayne County Circuit Court. See People v. Jaber, Wayne Cty. Cir. Ct.

Case No. 18-005065-01-FC. Jaber presented a self-defense defense, but the jury

convicted him of second-degree murder. See id. Jaber is currently appealing his

conviction in the Michigan Court of Appeals.

      Roberts’ family filed the Roberts State Court Action against Stop N Shop in the

Wayne County Circuit Court in July 2018. See Carnell Roberts, as Personal

Representative of the Estate of Derek Roberts, Deceased v. Stop N Shop Petro Mart,

Inc., Wayne Cty. Cir. Ct. Case No. 18-008143-NO. Stop N Shop intends to raise as one

defense in the Roberts State Court Action that Jaber acted in self-defense.1 (See, e.g.,

Stop N Shop Reply Br., ECF No. 15, PageID.238-239.)




1
 As explained more fully below, the Roberts State Court Action is currently stayed
pending resolution of Jaber’s appeal of his second-degree murder conviction.
      Thus far, PrimeOne has provided a defense to Stop N Shop in the Roberts State

Court Action “under an express reservation of rights.” (Compl. at ¶23, ECF No. 1,

PageID.6.)

                                          C

      On December 5, 2018, PrimeOne filed a declaratory judgment action in this

Court pursuant to 28 U.S.C. § 2201. (See Compl., ECF No. 1.) PrimeOne seeks a

declaration from the Court that it has no duty to defend Stop N Shop against, and/or

indemnify Stop N Shop from, losses in the Roberts State Court Action. (See id.,

PageID.7-8.) One of PrimeOne’s primary arguments in this action is that it has no duty

to indemnify and defend Shop N Shop because Jaber intentionally shot and killed

Roberts. (See id.) PrimeOne contends that under these circumstances, the Intentional

Injury Exclusion bars coverage. (See id.) Stop N Shop counters that the Self-Defense

Exception applies here – and that coverage is thus available – because Jaber shot

Roberts in self-defense. (See Stop N Shop Reply Br., ECF No. 15, PageID.238-239.)

      Whether Jaber shot Roberts in self-defense is thus a key issue in both this action

and in the Roberts State Court Action.

                                          D

      On April 24, 2019, Stop N Shop moved to dismiss PrimeOne’s Complaint. (See

Mot., ECF No. 13.) Stop N Shop insists that the state court hearing the Roberts State

Court Action, not this Court, should determine whether Stop N Shop is entitled to a

defense and indemnity from PrimeOne. (See id.)
      Stop N Shop raises three arguments in its motion:

           The Court should dismiss PrimeOne’s Complaint under Federal Rule of

             Civil Procedure 12(b)(3) because this Court is an improper venue;

           The Court should “remand” this action to the Wayne County Circuit Court

             under either 28 U.S.C. § 1404(a) or 28 U.S.C. § 1404(c) for the

             convenience of the parties; and

           The Court should decline to exercise Declaratory Judgment Act

             jurisdiction under the 28 U.S.C. § 2201(a).

The Court held a hearing on Stop N Shop’s motion on February 13, 2020.

                                             II

                                             A

      At the hearing on the motion to dismiss, Stop N Shop conceded that there is no

merit to its argument that this Court is an improper venue.           Stop N Shop also

acknowledged that there is no basis for the Court to “remand” this action to the Wayne

County Circuit Court pursuant to 28 U.S.C. § 1404(a) or (c). Thus, Stop N Shop’s only

argument remaining is that the Court should decline to exercise jurisdiction over

PrimeOne’s request for declaratory relief.

      In relevant part, the Declaratory Judgment Act provides:

             In a case of actual controversy within its jurisdiction ..., any
             court of the United States, upon the filing of an appropriate
             pleading, may declare the rights and other legal relations of
             any interested party seeking such declaration, whether or not
             further relief is or could be sought. Any such declaration
              shall have the force and effect of a final judgment or decree
              and shall be reviewable as such.

28 U.S.C. § 2201(a).

       In United Specialty Insurance Company v. Cole’s Place, Inc., 936 F.3d 386 (6th

Cir. 2019), the United States Court of Appeals for the Sixth Circuit recently explained

the factors that courts should consider when determining whether to exercise

jurisdiction under the Declaratory Judgment Act when there is a related action pending

in state court:

              This court considers five factors (the “Grand Trunk factors”)
              to determine whether the exercise of Declaratory Judgment
              Act jurisdiction is appropriate:

                  (1) [W]hether the declaratory action would settle the
                  controversy; (2) whether the declaratory action would
                  serve a useful purpose in clarifying the legal relations
                  in issue; (3) whether the declaratory remedy is being
                  used merely for the purpose of “procedural fencing”
                  or “to provide an arena for a race for res judicata;” (4)
                  whether the use of a declaratory action would increase
                  friction between our federal and state courts and
                  improperly encroach upon state jurisdiction; and (5)
                  whether there is an alternative remedy which is better
                  or more effective.

              Grand Trunk W. R.R. Co. v. Consol. Rail Corp., 746 F.2d
              323, 326 (6th Cir. 1984) (citations omitted). Furthermore,
              this court has divided the fourth factor into three sub-factors:

                  (1) [W]hether the underlying factual issues are
                      important to an informed resolution of the case;

                  (2) whether the state trial court is in a better position
                      to evaluate those factual issues than is the federal
                      court; and
                 (3) whether there is a close nexus between
                     underlying factual and legal issues and state law
                     and/or public policy, or whether federal common
                     or statutory law dictates a resolution of the
                     declaratory judgment action.

              [Scottsdale Ins. Co. v.] Flowers, 513 F.3d [546,] 560 [(6th
              Cir. 2008)] (quoting Bituminous Cas. Corp. v. J & L Lumber
              Co., 373 F.3d 807, 814–15 (6th Cir. 2004)).

              Although the above formulation indicates the court should
              balance the five factors, “we have never indicated” the
              relative weights of the factors. Id. at 563. Instead, “[t]he
              relative weight of the underlying considerations of
              efficiency, fairness, and federalism will depend on facts of
              the case.” W. World Ins. Co. v. Hoey, 773 F.3d 755, 759 (6th
              Cir. 2014). In reviewing a district court’s entry of a
              declaratory judgment, therefore, we keep in mind that “[t]he
              essential question is always whether [the] district court has
              taken a good look at the issue and engaged in a reasoned
              analysis of whether issuing a declaration would be useful
              and fair.” Id. (citation omitted). “District courts must be
              afforded substantial discretion to exercise jurisdiction ‘in the
              first instance, because facts bearing on the usefulness of the
              declaratory judgment remedy, and [the] fitness of the case
              for resolution, are peculiarly within their grasp.’” Flowers,
              513 F.3d at 554 (quoting Wilton v. Seven Falls Co., 515 U.S.
              277, 289, 115 S.Ct. 2137, 132 L.Ed.2d 214 (1995)).

Id. at 396.

                                             B

       The Court concludes that the best time to conduct a thorough analysis of the

Grand Trunk factors is after the Michigan Court of Appeals decides Jaber’s currently-

pending appeal of his second-degree murder conviction. As explained below, the

decision in that appeal could have a substantial impact upon the factual overlap between
this action and the Roberts State Court Action. And that potential overlap, in turn, is a

key component of the Grand Trunk analysis. See id. at 399.

      One of the primary issues in both this action and the Roberts State Court Action

is: did Jaber shoot Roberts in self-defense? Because both actions will focus closely on

that issue, there may be potential for substantial overlap in the factual questions

presented and to be decided in both actions.

      But the jury’s verdict in Jaber’s criminal trial – now on appeal – could potentially

eliminate the need for this Court and the state court hearing the Roberts State Court

Action to decide questions concerning whether Jaber acted in self-defense. The jury in

Jaber’s criminal trial convicted Jaber of second-degree murder, and, given that Jaber

raised a self-defense defense, the jury’s guilty verdict necessarily included a finding

that Jaber did not act in self-defense. If that verdict stands on appeal, and it if it is

entitled to preclusive effect in this action and in the Roberts State Court Action, then

neither this Court nor the state court in the Roberts State Court Action will have any

need to inquire into factual and legal issues arising out of Jaber’s claim of self-defense.

However, if the jury’s verdict is vacated on appeal, then this Court and the state court

hearing the Roberts State Court Action will both have to inquire into factual and legal

issues related to whether Jaber acted in self-defense. Accordingly, the resolution of

Jaber’s criminal appeal may have a substantial impact on the extent of overlap between

this action and the Roberts State Court Action – which, as described above, is a key

consideration under Grand Trunk.
       Simply put, the Court will best be able to weigh the Grand Trunk factors after

Jaber’s criminal appeal is resolved. Therefore, the most prudent course of action is to

wait until that appeal is decided before determining whether to exercise jurisdiction

over this declaratory judgment case. Such a delay will not cause either party prejudice.

Indeed, as counsel conveyed to the Court during a telephonic status conference after the

hearing, the state court has also decided to stay the Roberts State Court Action pending

the resolution of Jaber’s criminal appeal. PrimeOne is therefore not expending any

funds defending the Roberts State Court Action at this time, nor is PrimeOne in danger

of having to pay out a judgment in that case before this Court decides whether to

exercise jurisdiction over this action. Thus, a stay will not increase PrimeOne’s defense

costs in this matter.

       Once the Michigan Court of Appeals resolves Jaber’s criminal appeal, the Court

will allow Stop N Shop to renew its motion to dismiss. In briefing on the renewed

motion, both parties should address the impact of the Court of Appeals’ decision on the

Grand Trunk factors. In addition, if Jaber’s conviction is affirmed on appeal, in

connection with a renewed motion to dismiss, both parties should address (1) whether

that conviction is entitled to preclusive effect in this action and the Roberts State Court

Action and (2) how the answer to that question impacts the Court’s analysis under the

Grand Trunk factors.
                                          III

      For all of the reasons stated above, the Court DENIES Stop N Shop’s motion to

dismiss (ECF No. 13) WITHOUT PREJUDICE. In addition, the Court STAYS this

action pending resolution of Jaber’s state-court appeal of his criminal conviction. The

parties are DIRECTED to file a copy of the Michigan Court of Appeals’ ruling on

Jaber’s appeal on the docket in this action when that decision is issued. The Court will

thereafter convene a telephonic status conference with counsel to discuss a briefing

schedule for a renewed motion to dismiss.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: February 26, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 26, 2020, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764
